Argued September 28, 1936.
In this case indictments were returned against James, Arthur, Alfred, Paul and Philip Bruno, and Anthony Orlando, charging them with the murder of Dominick Perna, Frank Fiorelli, John Galosky and Andrew Kostishiun. All the defendants were acquitted save Philip Bruno who was found guilty of voluntary manslaughter on each indictment. Sentences of imprisonment for terms of six to twelve years, to be served consecutively, were imposed. A new trial was denied and judgments and sentences followed. Hence these appeals.
The facts are nearly identical with those narrated inCommonwealth v. Bruno, 324 Pa. 236. Meritorious assignments of error common to both cases have been discussed there. No others are worthy of explicit consideration here. All the assignments are overruled.
The judgments and sentences are affirmed and the record is remitted to the court below for the purpose of execution. *Page 251